Taylor, J.
This defendant has been convicted by a jury in this court of having violated section 290 of our Highway Law. The defendant moves for a new trial on two grounds; first, that the verdict is contrary to the weight of the evidence, and, second, that a dismissal of the indictment should have been ordered on defendant’s application at the close of the people’s evidence, for the main reason that the people presented no proof that after the causing of the *341claimed accident the defendant did not make a report to a police officer or to the nearest police station or judicial officer.
The portion of the said section directly involved reads as follows: ‘ ‘ Any person operating a motor vehicle who, knowing that injury has been caused to a person or property, due to the culpability of the said operator, or to accident, leaves the place of said injury, or accident, without stopping and giving his name, residence, including street and number, and operator’s license number to the injured party, or to a police officer, or in case no police officer is in the vicinity of the place of the said injury, or accident, then reporting the same to the nearest police station, or judicial officer, shall be guilty of a felony, etc.” This provision is clearly in the alternative; that is, it requires a report either to the injured party or in one of three other specified ways. Counsel for the people claims that the principle involved in People v. Cannon, 139 N. Y. 46, is controlling here; that is, that this is a case similar to those in which are involved prosecutions of physicians for practicing without license, of hunters for hunting without license, and the like. Defendant’s counsel claims that such principle does not apply; that this statute does not state that the accused person would be guilty unless or excepting that he reported the mishap to a police officer, etc.; that the crime charged is not the causing of the mishap, but the not-reporting the name, etc., of the person causing it, and that the requirement referred to being in the alternative the people are expressly required to show as a part of their affirmative case that the defendant violated the statute in respect to each alternative mentioned.
After consideration I am inclined to hold, and should hold, were it necessary, that the above men*342tioned contention of the people is correct. I think that within the fair purview of this statute the people should not be required first to show that there was no report to the injured party, and then to prove that a police officer was present and no report made to him, or that no police officer was in the vicinity, and then to show, perhaps as a result of several exact and nice measurements, that a report was not made to the nearest police station or judicial officer. I am convinced that this is a situation in which there is a negative proposition which does not fairly permit of direct proof, and that it is a matter immediately within the knowledge of the defendant under such surrounding circumstances that the onus probandi should rest upon him to show that a report was made.
However, I feel that this particular defendant’s contention on this ground must fail whatever may be the correct interpretation of this statute in the respect just mentioned. The statute states that a person who “ leaves the place of said injury or accident without stopping and giving his name, etc., is guilty of a felony.” There was testimony of two disinterested and credible witnesses in the case at bar that this defendant after the mishap ran right straight on a number of miles and turned into his yard; that he clearly left the place of the accident without stopping and giving his name, etc., and I believe that in so doing he, being uninjured and his machine uninjured, thereby committed the crime. I believe that this statute means that unless a malefactor of this character is injured personally, or a situation is somehow created whereby an immediate report cannot be made by him, he is required to stop and report immediately.
The defendant’s counsel strenuously contends that the verdict is contrary to the weight of the evidence. There is much credible testimony to the effect that the *343defendant was at a funeral in the city of Buffalo at a point some thirteen to fifteen miles from the scene of the mishap an hour or an hour and a quarter before the time of the accident. As to his whereabouts thereafter the jury had the testimony of the defendant and Mr. and Mrs. Bowers that he was occupied in conveying several people to different places, including the taking of Mrs. Bowers home, up to about six o’clock, the accident occurring about five-fifteen o’clock. However, as opposed to this the jury had the direct testimony of one occupant of the automobile injured positively identifying the defendant, and the direct testimony of the disinterested witnesses, Hirsch and Popper, that the defendant was the man who caused the mishap, and that he hurried right on home with his machine a number of miles without stopping at all. I feel that under these circumstances I cannot say that the verdict was contrary to the weight of the evidence.
The motion of the defendant is denied.
Motion denied.